Westpac
PricewaterhouseCoopers Tower
Level 13, 188 Quay Street
PO Box 934, Auckland,
New Zealand
Telephone:  +64-9-367 3999
Facsimile:  +64-9-367 3674


 
06 May 2009
 
Reading Courtenay Central Limited
C/ - Reading International Inc.
500 Citadel Drive
Suite 300
Commerce
California 90040
USA


 
Attn : Andrzej Matyczynski
 
Dear Andrzej
 
RE: WHOLESALE TERM LOAN FACILITY $60,000,000 ("Facility")
 
ACCOUNT NO. 030104/786183-91
 
We are pleased to confirm that we have approved the following changes to your
banking
 
arrangements.
 
THE CHANGES
 
1. The Facility Amount of your Facility will be reduced by $15,000,000 (Fifteen
Million Dollars) to $45,000,000 (Forty Five Million Dollars).
 
2. The line of credit charge, as defined in clause 6.1 (b) of the facility
agreement dated 20 June 2007 ("Agreement") will increase to 0.30% (+0.1 0%) per
annum. The line of credit charge will continue to be reviewed by Westpac NZ on a
6 monthly basis.
 
3. The Margin of the Facility will be increased to 1.45% (+0.45%).
 
4. The Termination Date of the Facility will be extended to 31 March 2012 with
the facility remaining interest only for this extended period.
 
5. The top up percentage requirement, as defined in clause 8.2 (d) of the
Agreement will be varied to 45%.
 
Capitalised terms in this letter have the meaning attributed to them in the
Agreement.
 
THE CONDITIONS OF APPROVAL
 
1. An extension fee of $45,000 is payable on acceptance of this letter of
variation. The fee will be debited to the current account of Reading New Zealand
Limited (030252/506091-00).
 
In all other respects, your banking arrangements remain unchanged.
 
Please confirm your acceptance of this change by signing this letter. The
changes will take effect from the date we receive the signed copy from you ,
once all conditions of approval have been satisfied.
 
WESTPAC NEW ZEALAND LIMITED
 
/s/ AW Long
 
AW Long
 
PROPERTY FINANCE MANAGER
 
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTANCE
 
We accept the changes described in this letter.
 
Signed on behalf of the Borrower Reading Courtenay Central Limited by:
 
/s/ Andrzej Matyczynski
Director
Date of acceptance 08 May 2009
Andrzej Matyczynski
   
/s/ Tim Storey
Director
Date of acceptance 08 May 2009
Tim Storey



 
Guarantors' Consent
 
We confirm that our guarantee is not affected by the changes referred to in this
letter.
 
Signed on behalf of Reading New Zealand Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Courtenay Car Park Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Reading Cinemas Courtenay Central Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Copenhagen Courtenay Central Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Movieland Cinemas NZ Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Queenstown Land Holdings Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Darnelle Enterprises Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
Signed on behalf of Reading Queenstown Limited by:
 
/s/ Andrzej Matyczynski
Director
08 May 2009



 
 
 

--------------------------------------------------------------------------------

 